ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers’ Compensation Court of Appeals filed and served on October 17, 2012, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that [s]ummary affirmances have no prece-dential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
BY THE COURT:
/s/_
Alan C. Page Associate Justice
WRIGHT, LILLEHAUG, JJ., took no part in the consideration or decision of this case.